 1 Thomas P. Mazzucco - 139758
       TMazzucco@mpbf.com
 2 Patrick J. Wingfield - 265140
       PWingfield@mpbf.com
 3 MURPHY, PEARSON, BRADLEY & FEENEY
   88 Kearny Street, 10th Floor
 4 San Francisco, CA 94108-5530
   Telephone:     (415) 788-1900
 5 Facsimile:     (415) 393-8087

 6 Attorneys for Claimant
   FJM PRIVATE MORTGAGE FUND, LLC
 7

 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                EASTERN DISTRICT OF CALIFORNIA

12 UNITED STATES,                                         Case No.: 2:18-cv-00750-KJM-CKD

13             Plaintiff,                                 STIPULATION AND WITHDRAWAL
                                                          OF VERIFIED CLAIM AND ANSWER
14 v.                                                     OF NON-PARTY FJM PRIVATE
                                                          MORTGAGE FUND, LLC TO VERIFIED
15 REAL PROPERTY LOCATED AT 6920                          COMPLAINT FOR FORFEITURE IN
   KILCONNELL DRIVE, ELK GROVE,                           REM
16 CALIFORNIA, SACRAMENTO COUNTY,
   APN: 116-1410-006-0000,                                Action Filed: April 3, 2018
17                                                        Assigned To: Hon. Kimberly J. Mueller
   REAL PROPERTY LOCATED AT 9297 FIFE                     Referred To: Hon. Carolyn K. Delaney
18 RANCH WAY, ELK GROVE, CALIFORNIA,                      Trial Date: None Set
   SACRAMENTO COUNTY, APN: 127-0990-
19 028-0000,

20 REAL PROPERTY LOCATED AT 9717
   SUTTON POINTE COURT, ELK GROVE,
21 CALIFORNIA, SACRAMENTO COUNTY,
   APN: 132-1110-062-0000,
22
   REAL PROPERTY LOCATED AT 9913
23 JASPER COURT, ELK GROVE,
   CALIFORNIA, SACRAMENTO COUNTY,
24 APN: 122-0690-082-0000,

25 REAL PROPERTY LOCATED AT 4305 SAN
   MARINO COURT, ELK GROVE,
26 CALIFORNIA, SACRAMENTO COUNTY,
   APN: 119-1980-056-0000,
27
   REAL PROPERTY LOCATED AT 8771
28 DILLARD ROAD, WILTON, CALIFORNIA,
                                                   -1-
     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF NON-PARTY FJM           Case No.:
     PRIVATE MORTGAGE FUND, LLC                                                   2:18-cv-00750-KJM-CKD
 1 SACRAMENTO COUNTY, APN: 126-0390-
   002-0000,
 2
   REAL PROPERTY LOCATED AT 4871
 3 WATSEKA WAY, SACRAMENTO,
   CALIFORNIA, SACRAMENTO COUNTY,
 4 APN: 225-1790-028-0000,

 5               Defendants.

 6

 7          IT IS HEREBY STIPULATED by and between the United States, and FJM PRIVATE MORTGAGE

 8 FUND, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY (“Claimant”) as follows:

 9          1.      The defendant property subject to this stipulation is as follows (“Defendant Property”):

10 Real property located at 9717 Sutton Pointe Court, Elk Grove, California 95757, APN: 132-1110-062-

11 0000, including all appurtenances and improvements thereto.

12          2.      On April 3, 2018, the United States of America filed a Verified Complaint for Forfeiture

13 In Rem [Docket No. 1] (“Complaint”) alleging that the Defendant Property, including any right, title and

14 interest in the whole of any lot or tract of land and any appurtenances or improvements thereon, and

15 proceeds traceable thereof, is subject to forfeiture to the United States pursuant to: (a) 18 U.S.C. §

16 981(a)(1)(A); (b) 18 U.S.C. § 981(a)(1)(C); (c) 21 U.S.C. § 881(a)(6); and (d) 21 U.S.C. § 881 (a)(7)

17 because it was used and intended to be used to commit or facilitate a violation of 21 U.S.C. §§ 841 et.

18 seq. and/or were involved in a financial transaction in violation of 18 U.S.C. § 1956(a)(1)(B)(I).

19          3.      At the time the Complaint was filed, the record owner of the Defendant Property was

20 MEINA ZHENG (“ZHENG”).

21          4.      On June 4, 2018, Claimant filed a claim in this action alleging a lienholder interest in the

22 Defendant Property [Docket No. 10].

23          5.      On June 25, 2018, Claimant filed an Answer in this action [Docket No. 16].

24          6.      On or about December 2018, the Defendant Property was sold.

25          7.      Notwithstanding the foregoing, Claimant hereby withdraws its claim and Answer filed in

26 the above-captioned case with respect to the Defendant Property.

27          8.      To the extent required under the Federal Rules of Civil Procedure, Rule 41(a), the United

28 States of America agrees to dismiss with prejudice Claimant in the above-captioned case pursuant to the
                                                    -2-
     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF NON-PARTY FJM                 Case No.:
     PRIVATE MORTGAGE FUND, LLC                                                         2:18-cv-00750-KJM-CKD
 1 Federal Rules of Civil Procedure, Rule 41(a). Defendant Property is the in rem defendant.

 2         9.      Claimant is hereby removed from the Service List for the above captioned case.

 3         10.     Each party hereto is to bear his, her, and its own costs.

 4

 5 Dated: September 17, 2019
                                               MURPHY, PEARSON, BRADLEY & FEENEY
 6

 7
                                               By /s/ Patrick J. Wingfield
 8                                                Thomas P. Mazzucco
                                                  Patrick J. Wingfield
 9                                                Kavin A. Williams
                                                  Attorneys for Claimant
10                                                FJM PRIVATE MORTGAGE FUND, LLC
11

12 Dated: September 17, 2019
                                               MCGREGOR W. SCOTT
13                                             United States Attorney
14                                                By:     /s/ Kevin C. Khasigian__________________
                                                          KEVIN C. KHASIGIAN
15                                                        Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -3-
     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF NON-PARTY FJM            Case No.:
     PRIVATE MORTGAGE FUND, LLC                                                    2:18-cv-00750-KJM-CKD
 1                                                   ORDER

 2         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

 3         1.      The Stipulation is hereby APPROVED.

 4         2.      Claimant’s claim filed in the above-captioned case on June 4, 2018 and answer filed on

 5 June 25, 2018 as to the Defendant Property are hereby deemed withdrawn.

 6         3.      Pursuant to F.R.C.P. 41(a), Claimant FJM PRIVATE MORTGAGE FUND, LLC, A

 7 CALIFORNIA LIMITED LIABILITY COMPANY is hereby dismissed from this action with prejudice.

 8         IT IS SO ORDERED.

 9 Dated: September 23, 2019.

10

11
                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF NON-PARTY FJM           Case No.:
     PRIVATE MORTGAGE FUND, LLC                                                   2:18-cv-00750-KJM-CKD
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF NON-PARTY FJM         Case No.:
     PRIVATE MORTGAGE FUND, LLC                                                 2:18-cv-00750-KJM-CKD
